DETAILED ACTION

This communication is in response to applicant’s Amendment which is filed July 7, 2022.

An amendment to amend the claims 1, 3-5, 7, 8, 16 and 20-23 has been entered and made of record in the application of Lee et al. for a “wireless electric strike” filed December 13, 2021.

Claims 2, 6, 14, 15 and 17-19 are cancelled.  
A new set of claims 24-27 is introduced.
Claims 1, 3-5, 7-13, 16 and 20-27 are now pending in the application.

Response to Arguments

 In view of applicant’s amendment to amend the Specification for the Cross-Reference section, therefore, examiner has withdrawn the objection of the Specification.

  In view of applicant’s amendment to amend the claims 21 and 23 to obviate the 35 U.S.C.  §112 second paragraph rejections, therefore, examiner has withdrawn the rejection under 35 U.S.C §112, second paragraph.        
 
Applicant submits an Electronic Terminal Disclaimer to overcome the rejection of the Claims Under the Doctrine of Double Patenting.  The Terminal Disclaimer is approved on July 7, 2022. Therefore, examiner withdraws the Double Patenting rejection.

A new set of claims 24-27 is introduced.  Examiner has been fully considered and the claims 24-27 are not in condition for allowance.  See rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 24 recites the limitation "the intermediate state" in line 12.  There is insufficient antecedent basis for this limitation in the claim. “the intermediate state” should be “an intermediate state”.

 Referring to claims 25-27 are rejected as being dependent upon a rejected Claim 24 above.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Peabody et al. (US# 8,643,468) in view of Greiner et al. (US# 8,516,864) and in view of Sim et al. (US# 10,934,744).

 Referring to claim 24, Peabody et al. disclose an electric strike (14) (column 1 line 54 to column 2 line 15; see Figures 1-14) comprising:
a casing housing components (34) (i.e. all the sidewalls all of the electric strike (14)) of the electric strike (14) (column 3 lines 1 to 21; column 3 lines 47 to 52; see Figures 1, 2A, 2B and 8):
a power source (not shown) (i.e. board power connection to 8-pin connector; see Figure 7);
 a lock mechanism (not number; column 3 lines 47 to 52; see Figure 8);
a modular electronic circuit (33) (i.e. the proximity reader-electric strike controller circuit board 33 provides the mounting and lead connections for the electric strike solenoid 36. The circuit board 33 is further protected by the electric strike mechanism 32 and cover plate 31), powered by the power source (column 3 lines 47 to 52; see Figures 1, 2A, 2B and 8), and electro-mechanically actuate the lock mechanism (i.e. a proper access control card 22 may nevertheless be used and will communicate with the proximity reader-electric strike assembly 26, through the window, to unlock the door) (column 4 lines 3 to 8; see Figures 12 and 13).
However, Peabody et al. did not explicitly disclose a rotor coupled to the lock mechanism, the rotor being powered by the power source and configured to situate the lock mechanism based on a lock state of the electric strike and the modular electronic circuit being configured to wirelessly authenticate a user and wherein energy in a torsion element is configured to pull the rotor from the intermediate state without any additional motion from a motor coupled to the rotor.

In the same field of endeavor of an electric strike, Greiner et al. teach that a rotor (450) coupled to the lock mechanism, the rotor being powered by the power source and configured to situate the lock mechanism based on a lock state of the electric strike (i.e. solenoid plunger 445 is operably connected to a first end of solenoid lever 450 through, for example, solenoid plunger pin 444. Solenoid lever 450 is movable between a locked position and an unlocked position in response to the actuation of solenoid plunger 445. Solenoid lever catch 470 is operably connected to solenoid lever 450 at an opposing, second end of solenoid lever 450. Solenoid lever catch 470 is also movable between a locked position and an unlocked position depending on the position of the solenoid plunger 445 and solenoid lever 450) (column 11 lines 20 to 29; see Figures 5 to 9); and 
the modular electronic circuit (435) being configured to wirelessly authenticate a user (i.e. a latch housing 400 can further include a circuit board 435.  The circuit board 435 contains the various electronic components of latch apparatus 400 that allow for the operation of latch apparatus 400. For instance, circuit board 435 can include a receiver for receiving a control signal from a remote device wirelessly. Circuit board 435 can also include a processor for controlling the operation of an actuating device in response to the control signal. The processor, for instance, may be operatively connected to a database of access codes for authenticate users. The processor may compare an access code entered on a remote device to the access codes stored in the database. The processor can send a signal to an actuating device, such as solenoid 440, if the access code matches an access code stored in the database) (column 10 lines 1 to 13; see Figures 1 to 5) in order to improve security of operation of the electronic latch mechanism.
 At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need to have the solenoid lever connect to the solenoid for moving the solenoid lever catcher to operate latch apparatus in either locked state or an unlock state and the circuit board contains the receiver to receive the control signal from the remote device to compare the access code entered on the remote device to the access codes stored in the database for authenticating the user taught by Greiner et al. in the electric strike with integrated proximity reader for reading the signal from the proper access control card to unlock the door of Peabody et al. because having the solenoid lever connect to the solenoid for moving the solenoid lever catcher to operate latch apparatus in either locked state or an unlock state and the circuit board contains the receiver to receive the control signal from the remote device to compare the access code entered on the remote device to the access codes stored in the database for authenticating the user would increase security of operation of the electronic latch mechanism.
In the same field of endeavor of an electric strike, Sim et al. teach that wherein energy in a torsion element (52) is configured to pull the rotor from the intermediate state without any additional motion from a motor coupled to the rotor (i.e.  a spring pin portion 50 is configured to mount a biasing member such as coil spring 52 whereby the coil spring operates to bias keeper 24 toward the closed position, such as that shown in FIGS. 1, 3 and 4. Keeper 24 may further include an extendable face portion 54, integrated with keeper 24) (column 8 lines 18 to 28; see Figures 1, 2 and 13-17).  Once any load on keeper 24 is removed (such as after the removal of the door latch), keeper 24 is returned to its locked position by biasing member 52 while keeper release 62 is returned to the extended position via biasing member 67. In this manner, once power to actuating device 74′ has been withdrawn, plunger 72′ may return to its original position, such as via a plunger return spring 78′, to thereby return keeper support bracket 68 and keeper support 64 to their original positions whereby keeper support 64 is again aligned with and operatively coupled to keeper release 62 so as to lock keeper 24 (column 9 lines 7 to 17; see Figures 5 and 7) in order to lock the keeper.
 At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need to have the keeper is returned to its locked position by the biasing member while the keeper release is returned to the extended position taught by Sims et al. in the electric strike with integrated proximity reader for reading the signal from the proper access control card to unlock the door of Peabody et al. Greiner et al. because having the keeper is returned to its locked position by the biasing member while the keeper release is returned to the extended position would increase security of operation of the electronic latch mechanism.

Referring to claim 25, Peabody et al. in view of Greiner et al. and Sim et al. disclose the electric strike of claim 24, Sim et al. disclose wherein the torsion element (52) is a spring component (i.e. a coil spring) (column 8 lines 18 to 28; see Figures 1, 2 and 7).

Referring to claim 26, Peabody et al. in view of Greiner et al. and Sim et al. disclose the electric strike of claim 24, Sim et al. disclose wherein the torsion element exerts a downward force that causes the rotor to rotate down towards a sliding plate after the power source has caused the rotor to rotate upwards (i.e. Once any load on keeper 24 is removed (such as after the removal of the door latch), keeper 24 is returned to its locked position by biasing member 52 while keeper release 62 is returned to the extended position via biasing member 67. In this manner, once power to actuating device 74′ has been withdrawn, plunger 72′ may return to its original position, such as via a plunger return spring 78′, to thereby return keeper support bracket 68 and keeper support 64 to their original positions whereby keeper support 64 is again aligned with and operatively coupled to keeper release 62 so as to lock keeper 24 (column 9 lines 7 to 17; see Figures 5 and 7).
  
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Peabody et al. (US# 8,643,468) in view of Greiner et al. (US# 8,516,864) and in view of Sim et al. (US# 10,934,744) as applied to claim 24, and further in view of Takamura et al. (US# 7,042,332).

Referring to claim 27, Peabody et al. in view of Greiner et al. and Sim et al. disclose the electric strike of claim 24, however, Peabody et al. in view of Greiner et al. and Sim et al. did not explicitly disclose wherein the modular electronic circuit includes a wireless chip to communicate with a smartphone of a user and authenticate the user, via the smartphone of the user, as a condition to electromechanically actuate the lock mechanism.
In the same field of endeavor of an electric door lock system, Takamura et al. teach that  wherein the modular electronic circuit includes a wireless chip (21) to communicate with a smartphone (11) of a user and authenticate the user, via the smartphone (11) of the user, as a condition to electromechanically actuate the lock mechanism (21) (i.e. when having received a request signal from the transmission circuit 22a of the operation control device 21 via the reception antenna 12a, the microcomputer 14 automatically outputs a decision code comprised of an operation permitting code and a first ID code including the above-mentioned ID code, or the decision code comprised of an operation disabling code and a second ID code including the ID code.  Furthermore, when having received a request signal from the operation control device 21 via the reception antenna 12a, the microcomputer 14 automatically outputs a decision code comprised of an operation permitting code and a first ID code including the above-mentioned ID code, or the decision code comprised of an operation disabling code and a second ID code including the ID code) (column 3 lines 9 to 20; column 4 lines 4 to 20; see Figures 1, 2 and 4) in order to improve security of operation of the control device.
 At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need to have the control operation device to transmit the request signal to the portable apparatus for ID code signal for authorization to unlock the door lock drive device taught by Takamura et al. in the electric strike with the electric strike mechanism of Peabody et al. in view of Greiner et al. and Sim et al. because having the control operation device to transmit the request signal to the portable apparatus for ID code signal for authorization to unlock the door lock drive device would improve security of operation of the door system.
 
Allowable Subject Matter

Claims 1, 16 and 22 are allowed as evident by applicant’s amendment to incorporate the claims which are objected to be as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim as indicated in the previous Office Action. 
 
Claims 3-5, 7-13, 20-21 and 23 depend either directly or indirectly upon independent claims 1, 16 and 22; therefore, these claims are also allowed by virtue of their dependencies.
 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/NAM V NGUYEN/
Primary Examiner, Art Unit 2684